Citation Nr: 9901699	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-45 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs





INTRODUCTION

The veteran served on active duty from April 1942 to January 
1945.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a rating decision dated in August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran submitted a notice of 
disagreement dated in October 1996 with four additional 
issues:  entitlement to an increased rating for left knee 
disability, currently evaluated as 20 percent disabling;  
entitlement to an increased rating for a scar of the left 
thigh, currently evaluated as 10 percent disabling;  
entitlement to service connection for arthritis of the back;  
and entitlement to service connection for arthritis of the 
neck.  The RO issued a statement of the case with respect to 
these issues in November 1996.  However, in a letter dated in 
November 1996, submitted by the veterans representative in 
lieu of a Form 9, dissatisfaction was expressed only with 
respect to the issue of an increased rating for left shoulder 
disability.  Since an appeal has been perfected only with 
respect to the issue of an increased rating for left shoulder 
disability, only this issue is within the jurisdiction of the 
Board.


REMAND

In a letter dated in November 1996, submitted by the 
veterans representative in lieu of VA Form 9, 
dissatisfaction was expressed with respect to the issue of an 
increased rating for left shoulder disability, evaluated as 
20 percent disabling.  The letter closed with a request that 
if there was not a favorable resolution of the issue at hand, 
the veteran be scheduled for a personal hearing before the 
hearing officer.  The Board interprets the representatives 
statement as a request for a hearing before an RO hearing 
officer.

Also, the July 1996 VA examination of the veterans left 
shoulder did not include an adequate assessment of functional 
impairment due to pain, fatigability, incoordination, 
arthritis, or weakened movement. 

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board notes that 38 C.F.R. § 4.10 
provides that in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems and 38 C.F.R. §§ 4.40, 4.45 and 4.59 require 
consideration of functional disability due to arthritis, 
weakened movement, excess fatigability, incoordination, or 
pain on movement.  These requirements enable the VA to make a 
more precise evaluation of the level of disability and of any 
changes in the condition.   See Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991);  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for left 
shoulder disability since April 1996.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder. 

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist who has not previously 
treated or examined the veteran, in order 
to determine the manifestations of the 
service-connected left shoulder 
disability.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests, studies and X-rays should be 
performed.  The orthopedist should set 
forth all objective findings regarding 
the left shoulder disability, including 
complete range of motion measurements.  
The orthopedist should obtain a history 
and note any objective findings regarding 
the following:  functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, arthritis, 
and painful motion or pain with use of 
the left shoulder.  The orthopedist 
should also address the effect of the 
veterans current left shoulder 
disability on his ability to perform 
routine functions and his ability to 
work.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.

3.  The RO should contact the veteran and 
schedule him for a hearing before a 
hearing officer at the RO. 

4.  After the examination and the hearing 
are conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the issue of entitlement to 
an increased rating for left shoulder 
disability.  In addressing this issue, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. 
§§  4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Also, the 
RO should consider the provisions of 38 
C.F.R. § 3.321(b)(1), and determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefit sought on appeal is denied, then the appellant 
and his representative should be provided a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
